       Case 4:19-cv-03393 Document 1 Filed on 09/09/19 in TXSD Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                   :
Skyla Tanner,                                      :
                                                     Civil Action No.: 4:19-cv-3393
                                                   :
                         Plaintiff,                :
        v.                                         :
                                                   :
                                                     COMPLAINT
Hunter Warfield, Inc.,                             :
                                                     JURY
                                                   :
                         Defendant.                :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Skyla Tanner, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Skyla Tanner (“Plaintiff”), is an adult individual residing in

Cypress, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Defendant, Hunter Warfield, Inc. (“Hunter”), is a Maryland business entity

with an address of 96931 Arlington Road, Suite 400, Bethesda, Maryland 20814, operating as a

collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
        Case 4:19-cv-03393 Document 1 Filed on 09/09/19 in TXSD Page 2 of 4



                        ALLEGATIONS APPLICABLE TO ALL COUNTS

A.      The Debt

        6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        8.      The Debt was purchased, assigned or transferred to Hunter for collection, or

Hunter was employed by the Creditor to collect the Debt.

        9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.      Hunter Engages in Harassment and Abusive Tactics

        10.     On or around July 16, 2019, Hunter called Plaintiff in an attempt to collect the

Debt.

        11.     Plaintiff advised Hunter that she never received a collection letter and requested

one mailed to her via US mail.

        12.     Hunter confirmed that it mailed a letter to Plaintiff at her former address and

refused to resend it.

        13.     Plaintiff refused to pay the Debt without receiving a bill.

        14.     On or around July 18, 2019, Hunter emailed a collection letter to Plaintiff. The

letter failed to state Plaintiff’s right to dispute the Debt within 30 days.

C.      Plaintiff Suffered Actual Damages

        15.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.
                                                   2
       Case 4:19-cv-03393 Document 1 Filed on 09/09/19 in TXSD Page 3 of 4



        16.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.


                                              COUNT I

                      VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        17.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        18.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        19.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

        20.     The Defendant’s conduct violated 15 U.S.C. § 1692g(a)(3) in that Defendant

failed to send the Plaintiff a validation notice stating the Plaintiff’s right to dispute the Debt

within thirty days.

        21.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

        22.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                      PRAYER FOR RELIEF

                WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                      1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                      2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)


                                                   3
      Case 4:19-cv-03393 Document 1 Filed on 09/09/19 in TXSD Page 4 of 4



                    against the Defendant;

                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                    § 1692k(a)(3) against the Defendant;

                 4. Actual damages from the Defendant for the all damages including emotional

                    distress suffered as a result of the intentional, reckless, and/or negligent

                    FDCPA violations and intentional, reckless, and/or negligent invasions of

                    privacy in an amount to be determined at trial for the Plaintiff;

                 5. Punitive damages; and

                 6. Such other and further relief as may be just and proper.


                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: September 9, 2019
                                             Respectfully submitted,

                                             By /s/ Jody B. Burton

                                             Jody B. Burton, Esq.
                                             CT Bar # 422773
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: jburton@lemberglaw.com
                                             Attorneys for Plaintiff




                                                4
